DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 2/17/2021, in which claims 1-20 are currently pending.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 2/17/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 112 

5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 10, 11, which reads “wherein the composite” and “wherein the first planar optical sensor and the second planar optical sensor”, the underlined clauses appear to present antecedence issues.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

8- Claims 12-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (PGPUB No. 2005/0232532).

As to claims 17, 12, 16, Wang teaches a strain sensor and its method of making  (Abstract and Figs. 1-11) for embedding within a laminated material (¶ 75), comprising: a first planar optical waveguide having a first waveguiding core defining a first 30optical propagation direction, a first Bragg grating in the first waveguiding core, and a first thickness orthogonal to the first optical propagation direction; a second planar optical waveguide having a second waveguiding core defining a second optical propagation direction, a second Bragg grating in the second waveguiding core, and a second thickness orthogonal to the second optical propagation direction (Figs. 7-10 and their corresponding figs. 1-5); 35the first optical propagation direction being non-parallel to the second optical propagation direction (in fig. 8, any section in layers 100 can be selected and present non parallel directions); and UofS ref: 19786-27- P121386US optical fibers coupled to the first waveguiding core and the second waveguiding core for optical interrogation of the first Bragg grating and the second Bragg grating (Figs. 3-5); (Claim 12) and bonding the ply layers together to form the intended configuration for the laminated material with the strain sensor embedded within (¶ 73-74 for ex.); 25(Claim 16) wherein the laminated material is a composite laminated material (¶ 8, 13, 33, 65).   

As to claim 18, Wang teaches a strain sensor according to claim 17 and method according to claim 1, wherein the first thickness and the second 5thickness are 50m or less (¶ 7 for ex. the claimed range overlaps with the disclosed range of layer thicknesses).  

As to claims 19, 13-14, Wang teaches a strain sensor according to claim 17 and methods according to claims 1 and 12, wherein the first planar optical waveguide and the second planar optical waveguide are configured as a single photonic chip comprising a core layer in which the first waveguiding core and the second waveguiding 10core are both defined, between an upper cladding layer and a lower cladding layer (Figs. 9-10; ¶ 49, 86 for ex.).  

As to claims 20, 15, Wang teaches a strain sensor according to claim 17 and methods according to claims 1 and 12, wherein the first planar optical waveguide and the second planar optical waveguide are each configured as a flat optical fiber (Fig. 1).


Claim Rejections - 35 USC § 103
9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 1-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang in view of Van Thourhout et al. (PGPUB No. 2017/0205578).
As to claim 1, Wang teaches a method of measuring strain comprising: providing laminated material comprising two or more ply layers and having a 5thickness along a direction orthogonal to a plane defined by the ply layers, and comprising a strain sensor embedded between adjacent ply layers, wherein: the strain sensor comprises a first planar optical waveguide and a second planar optical waveguide, each of the first planar optical waveguide and the second planar optical waveguide having a waveguiding core defining an 10optical propagation direction parallel to the plane of the laminated material and a Bragg grating in the waveguiding core, the optical propagation direction of the first planar optical waveguide being non-parallel to the optical propagation direction of the second planar waveguide (see rejection of claim 17); interrogating the bragg grating with laser light to extract at least a through-thickness component 25of strain within the laminated material which is aligned along the direction of the thickness of the laminated material (Figs. 2-5, ¶ 39, 73-77).
Wang does not teach interrogating the Bragg grating of the first planar optical waveguide with 15transverse electric (TE) polarized light and with transverse magnetic (TM) polarized light to obtain a TE spectral response of the Bragg grating for the TE polarized light and a TM spectral response of the Bragg grating for the TM polarized light; interrogating the Bragg grating of the second planar optical waveguide with TE polarized light and with TM polarized light to obtain a TE spectral response of the Bragg 20grating for the TE polarized light and a TM spectral response of the Bragg grating for the TM polarized light; and processing the TE spectral response and the TM spectral response of the first planar optical waveguide and the TE spectral response and the TM spectral response of the second planar optical waveguide.
However, in a similar field of endeavor,  Van Thourhout teaches a processing integrated photonics (Abstract and Figs. 1-20) wherein TE and/or TM mode signals are used in PICs (¶ 68-69, 72-76, 109) with Bragg gratings to measure strain (¶ 35-45, 98).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Wang in view of Van Thourhout’s suggestions so that to include interrogating the Bragg grating of the first planar optical waveguide with 15transverse electric (TE) polarized light and with transverse magnetic (TM) polarized light to obtain a TE spectral response of the Bragg grating for the TE polarized light and a TM spectral response of the Bragg grating for the TM polarized light; interrogating the Bragg grating of the second planar optical waveguide with TE polarized light and with TM polarized light to obtain a TE spectral response of the Bragg 20grating for the TE polarized light and a TM spectral response of the Bragg grating for the TM polarized light; and processing the TE spectral response and the TM spectral response of the first planar optical waveguide and the TE spectral response and the TM spectral response of the second planar optical waveguide, with the advantage of effectively demonstrating polarization independent strain sensors.

As to claims 2-11, the combination of Wang and Van Thourhout teaches a method according to claim 1.
Moreover, Wang teaches further comprising extracting two orthogonal in- plane strain components of strain within the laminated material which are parallel to the 30plane of the laminated material, aligned with the optical propagation directions of the first planar optical waveguide and the second planar waveguide, and orthogonal to the through-thickness strain component (¶ 58 for ex.); (claim 3) wherein the first planar optical waveguide and the 35second planar optical waveguide each have a thickness along the direction of the thickness of the laminated material which is 50 m or less (¶ 7 for ex. the claimed range overlaps with the disclosed range of layer thicknesses); (claim 4) wherein the first planar optical waveguide and the second planar optical waveguide are each configured as a photonic chip comprising a core layer in which the waveguiding core is defined between an upper cladding layer and 5a lower cladding layer and (claim 5) wherein the first planar optical waveguide and the second planar optical waveguide are configured as a single photonic chip comprising a core layer in which the waveguiding core of the first planar optical waveguide and the 10waveguiding core of the second planar optical waveguide are both defined, between an upper cladding layer and a lower cladding layer (Figs. 9-10; ¶ 49, 86 for ex.); (claim 6) wherein the first planar optical waveguide and the second planar optical waveguide are each configured as a flat optical fiber (Fig. 1); (claim 7) comprising interrogating the first planar optical waveguide and interrogating the second planar optical waveguide during use of an item fabricated from the laminated material and 20(claim 8) comprising interrogating the first planar optical waveguide and interrogating the second planar optical waveguide during fabrication of the laminated material (¶ 5, 8, 12-13, 62, 75-77, 91-94 for ex.); (claims 9-10) wherein the laminated material is a composite 25laminated material; wherein the composite laminated material comprises carbon fiber reinforced polymer (¶ 8, 13, 33, 65); 30 (claim 11) wherein the first planar optical sensor and the second planar optical sensor comprise silica (¶ 13, 59, 62-64, 72, 80-84).  


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886